Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-19 of U.S. Patent No. 10,861,112 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims of instant App. dated 08/05/2020
Claims of US Pat. No. 10,861,112
Claims 1-20
Claims 1-19


The apparatus (claims 1-19) of U.S. Patent No. 10,861,112 are configured with the functionality to perform the corresponding functions described by the apparatus and method (claims 1-20) of the instant application, such that the methods recited in the instant claims would have been obvious variants of the system and computer program product since one skilled in the art would reasonably understand a method as being obvious given a system and computer program product configured to perform the steps/functions of the method.  
The chart above maps claims of the instant application to corresponding claims of U.S. Patent 10,713,702 that are patentably indistinct, though not identical.  One of ordinary skill in the art would have recognized the slight differences between the claim language of the corresponding claims as being directed towards intention, slight variations in terminology, or obvious variants of corresponding claim elements, In re Kalm, 378 F.2d 959, 962 (CCPA 1967).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shah; Shahid N. DEVICE-DRIVEN NON-INTERMEDIATED BLOCKCHAIN SYSTEM OVER A SOCIAL INTEGRITY NETWORK, .U.S. PGPub 20170091397 The embodiments herein generally relate to blockchain configured systems and more particularly to blockchain configured management systems.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be